Citation Nr: 1217628	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  09-08 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from April 1969 to April 1989.  

These matters come to the Board of Veterans' Appeals (Board) following a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  At the time of the May 2008 rating decision, Veterans of Foreign Wars of the United States (VFW), was the Veteran's appointed representative.  Subsequently, in August 2008, the Veteran appointed Disabled American Veterans as his representative, thus revoking the previous appointment of the VFW.  

The Board also notes that the Veteran perfected an appeal with regard to a claim of entitlement to service connection for a left knee disability.  In a June 2010 rating decision, the RO granted service connection and assigned a 10 percent disability rating for status post left medial meniscal tear with degenerative joint disease, effective November 16, 2007.  The Veteran has not appealed the rating percentage or the effective date assigned.  Therefore, Board finds the award for benefits sought by the Veteran for a left knee disability has been granted and the issue is no longer in appellate status.  

(The claim for service connection for a right knee disability is addressed in the remand that follows the decision below.)


FINDING OF FACT

The Veteran does not have hearing loss for purposes of service connection under VA regulations.  



CONCLUSION OF LAW

The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran submitted his claim for compensation benefits in November 2007.  In his application for benefits he did not identify having received VA or private treatment for hearing loss.  The following month, December 2007, the AOJ issued the Veteran notice on how to substantiate his claim for service connection for hearing loss.  In particular, he was asked to provide information regarding his claim for hearing loss.  The letter further provided Dingess notice on how effective dates and disability ratings are determined.  In March 2009, the Veteran perfected his appeal for service connection for hearing loss.  In his VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran provided written argument in support of his claim.  

The Board finds that the Veteran has not disputed the contents of the VCAA notice in this case.  The Veteran has also been afforded a meaningful opportunity to participate in the development of his claim for service connection for hearing loss.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been satisfied.  

Furthermore, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim for service connection for hearing loss.  The Veteran's service treatment records have been obtained and associated with the claims file.  The Veteran was provided a VA examination in connection with his claim, the May 2008 report of which is of record.  That examination report contains sufficient evidence by which to decide the claim.  The Veteran has not requested a hearing in his case.  Therefore, there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim for service connection for hearing loss.  

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Impaired hearing will be considered to be a disability for purposes of service connection under VA regulations when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels (db) or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

In his March 2009 VA Form 9, the Veteran contended that his hearing was impaired as a result of acoustic trauma in service due to weapons' fire.  The Veteran's service records document his military occupational specialty (MOS) as an infantryman (light weapons), as well as his receipt of a Combat Infantryman's Badge (CIB) and Vietnam Service Medal (VSM).  As such, noise exposure in service is conceded.  

A review of the Veteran's service medical records reflects that at service entrance in February 1969, an audiometric test did not reflect findings of impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385; nor was a diagnosis of hearing loss made by the examiner.  Subsequent audiometric testing during service, prior to separation, was also negative for any finding of impaired hearing that would meet the requirements of 38 C.F.R. § 3.385.  During a February 1989 separation medical examination, in a Report of Medical Examination, audiometric testing reflected, in particular, a puretone threshold finding in the right ear of 45 db at 2000 Hertz.  Additionally, puretone threshold findings of 40 db and 45 db in the right and left ears, respectively, at 6000 Hertz, were reported.  The Veteran's ears were otherwise reported normal on clinical examination.  In the examination report's summary of defects and diagnosis, no finding of hearing loss was reported.  The Veteran's physical profile noted the numeral one for hearing.  A corresponding February 1989 Report of Medical History reflects the examiner's notation that the Veteran had a high frequency hearing deficit.  

The post-service medical evidence reflects a report of May 2008 VA audiological examination.  The examiner noted, in particular, the Veteran's reported history of noise exposure during service.  On audiological examination, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
15 db
15 db
25 db
30 db
30 db
Left Ear
20 db
20 db
20 db
25 db
30 db

Puretone averages were 25 decibels (db) for the right ear and 23.75 db for the left ear.  Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The examiner noted that puretone audiometry revealed a normal to mild degree of sensorineural hearing loss bilaterally.  He opined that the Veteran's hearing loss was as at least as likely as not caused by or the result of military- related acoustic trauma.  

The Board notes that the February 1989 separation audiogram, and the right ear puretone threshold of 45 db at 2000 Hz , does reflect impaired hearing for VA disability purposes.  38 C.F.R. § 3.385.  However, the subsequent post-service medical evidence does not demonstrate any such hearing impairment in the right, or left, ear that would meet the regulatory requirements for service connection.  While the VA examiner did note a finding of normal to mild bilateral sensorineural hearing loss, and he did opine that the hearing loss was due to service, the Board finds that the audiometric findings do not currently demonstrate that the Veteran has impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385.  As noted above, the evidence does not demonstrate an auditory threshold of 40 decibels or greater in any of the frequencies of 500, 1000, 2000, 3000, and 4000 hertz; thresholds for at least three of the frequencies 26 decibels or greater; or speech recognition scores less than 94 percent.  The Veteran has not submitted or identified medical evidence demonstrating impaired hearing for VA disability purposes since his separation from service in April 1989.  

The Board has considered the Veteran's arguments with respect to his claim for service connection for hearing loss, but emphasizes that it is bound by the laws and regulations in effect governing the awarding of disability compensation.  Here, notwithstanding the Veteran's contentions, the current medical evidence does not demonstrate that the Veteran currently has impaired hearing that would qualify as a disability for compensation purposes under 38 C.F.R. § 3.385. 

The Board does not question that the Veteran was exposed to noise during service.  The Veteran is competent to report such a fact and his service records support that such exposure took place.  Nevertheless, under the circumstances-given the lack of hearing impairment that meets the requirements of 38 C.F.R. § 3.385-the Board concludes that service connection for hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for hearing loss is denied.


REMAND

The evidence does not establish that the Veteran had an in-service history of injury to his right knee; nor does he contend as much.  Instead, the Veteran has contended, as per his March 2009 VA Form 9, that his right knee has been overused due to weakness and pain in his service-connected left knee.  

The law provides that service connection may be granted for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

The Board notes that the regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310, was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The intent of the change was to conform VA regulations to decisions from the United States Court of Appeals for Veterans Claims (Court), specifically Allen.  Section 3.310(a) addresses whether a service-connected disability is the cause of a secondary disability.  The Allen decision provides for consideration of whether a service-connected disability aggravates a nonservice-connected disability.  The change in regulation includes the holding from Allen in a new section, 38 C.F.R. § 3.310(b).  

A review of the evidence reflects that the Veteran underwent a May 2010 VA joints examination associated with his bilateral knee claims.  The examiner's report, based on a magnetic resonance imaging (MRI) of the right knee, included a diagnosis of tear of the right medial meniscus, strain of the right medial collateral ligament, as well as right knee degenerative joint disease.  The examiner opined that the Veteran's right knee disability was not caused by or a result of the left knee, or due to military service.  No rationale for the opinion was provided.  In a June 2010 Supplemental Statement of the Case, the RO determined that, "the VA examiner felt the right knee strain and degenerative changes were not the result of the service[-]connected left knee condition but, rather, were the result of the aging process and body habitus."  

In this case, whether the examiner has linked the degenerative changes of the right knee to the Veteran's age and body habitus is not entirely clear.  Nonetheless, even accepting that she has, the Veteran's right knee disability includes a tear of the right medial meniscus as well as a strain of the right medial collateral ligament.  Neither of these disabilities was associated by the examiner with age and/or body habitus.  Additionally, the VA examiner's opinion concerning the right knee does not address the issue of aggravation of the Veteran's right knee disability and whether such disability was made chronically worse by the service-connected left knee.  Thus, the question of service connection for a right knee disability on a secondary basis, to include causation and aggravation, must be further developed in light of the law and regulations governing claims of secondary service connection.  

Accordingly, this issue is REMANDED for the following actions: 

1.  The claims file should be return to the examiner who conducted the May 24, 2010, VA joints examination.  The entire claims file, to include a complete copy of this remand should be made available to, and reviewed by, the examiner.  The examiner should provide an addendum opinion, based on a thorough review of the evidence of record, as to the medical probabilities that the Veteran has a right knee disability that was caused or made chronically worse by his service-connected left knee disability (service connected as status post left medial meniscal tear with degenerative joint disease).  

If the examiner finds that the left knee disability has an effect on the Veteran's right knee, the examiner should comment on the following: 

a)  When the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence to establish a baseline of the level of severity of any right knee disability before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b)  If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the right knee disability has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide the complete rationale for the conclusion(s) reached to include, as appropriate, citation to specific evidence of record and/or medical authority.  

2.  After the requested opinion has been obtained, the opinion should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the opinion is deficient in any manner, it should be returned to the examiner.  

If the May 2010 examiner is not available to provide an addendum opinion, make arrangements for the file to be reviewed by another examiner who should be requested to supply the addendum opinion.  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an examination and the necessary opinion requested.  

3.  After undertaking any other development deemed appropriate, re-adjudicate the claim for service connection for a right knee disability.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case (SSOC) and afford them an opportunity to respond before the record is returned to the Board for further review.  Secondary service connection on the basis of aggravation as set forth in 38 C.F.R. § 3.310(b) should be clearly addressed in the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


